ORDER
The Disciplinary Review Board having filed a report with the Supreme Court recommending that WILLIAM E. HOGAN, JR. *426of HIGHLAND LAKES, who was admitted to the Bar of this State in 1968, be suspended for six months, said suspension to run consecutive to the one year suspension imposed by this Court’s Order of September 19, 1989, and the Disciplinary Eeview Board’s recommendation being based on its finding that respondent’s conduct in a personal injury action constitutes: 1) gross negligence contrary to RPC 1.1(a); 2) a failure to act with reasonable diligence contrary to RPC 1.3; 3) a failure to adequately communicate with his client contrary to RPC 1.4; 4) a failure to expedite litigation contrary to EPC 3.2; and 5) that his unethical behavior is further evidence of his previously established pattern of negligence in violation of RPC 1.1(b), and good cause appearing;
It is OEDEEED that the findings of the Disciplinary Eeview Board are hereby adopted and respondent is hereby suspended for six months and until further Order of this Court, the aforesaid suspension to be consecutive to the one year suspension imposed by this Court’s Order of September 19, 1989; and it is further
OEDEEED that the Decision and Eecommendation of the Disciplinary Eeview Board, together with this order and the full record of the matter, be added as a permanent part of the file of said WILLIAM E. HOGAN, JE., as an attorney at law of the State of New Jersey; and it is further
OEDEEED that respondent comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended, disbarred or resigned attorneys; and it is further
OEDEEED that WILLIAM E. HOGAN, JE., reimburse the Ethics Financial Committee for appropriate administrative costs.